— Judgment and order against defendants City of Buffalo and Michael J. Barcelona reversed *686on the law and facts, with costs and complaints dismissed, as to said defendants, with costs, on the ground that no actionable negligence was established against these defendants which was the proximate cause of plaintiffs’ injuries. All concur. (Appeal by defendants Barcelona and City of Buffalo from part of a judgment in favor of plaintiffs in an automobile negligence action. The order denied a motion for a new trial.) Present — McCum, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.